911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Letitia MAGINI, Petitioner.
No. 90-8021.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.

On Petition for Writ of Mandamus.
Letitia Magini, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Letitia Magini, a federal prisoner, brought this petition for writ of mandamus alleging that the district court had unduly delayed acting on her 28 U.S.C. Sec. 2255 petition.  Because the district court has acted on the Sec. 2255 petition, the petition for writ of mandamus is moot.  In re:  Magini, CR No. 82-94-C;  C/A No. 89-188-P (W.D.N.C. June 6, 1990).  Therefore, we deny leave to proceed in forma pauperis and deny the petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.